Citation Nr: 1108094	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  09-23 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus, including as secondary to the Veteran's service-connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1968 to April 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted entitlement to service connection for bilateral hearing loss and assigned a noncompensable rating, effective August 10, 2007, and denied entitlement to service connection for tinnitus (also claimed as nerve damage).
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  For the reasons set forth below, the Board finds that additional development is required in this case.  Specifically, on remand, the results of the Veteran's July 2005 and May 2006 audiological testing should be interpreted; efforts should be made to obtain copies of any recent VA treatment records pertaining to his hearing loss and tinnitus, to include copies of the results of his October 2007 VA audiological testing; the Veteran should be afforded a new VA audiological examination assessing 1) the current severity of his bilateral hearing loss, and 2) the etiology of his tinnitus; and the Veteran should be provided with notice of the information and evidence necessary to substantiate his tinnitus claim on a secondary basis.  
 
A review of the Veteran's claims file reveals that he sought private treatment for his hearing loss from Bobbie L. McCue, M.A., CCC-A, on July 5, 2005, and that audiometric testing was conducted at that time.  Although a copy of the July 2005 audiogram is of record, the results are in graph form only, which the Board is unable to interpret.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (the Board may not interpret graphical representations of audiometric data).  Similarly, the record reflects that, on May 17, 2006, the Veteran underwent VA audiological testing; however, the results of such testing are also in graph form only, and as such, cannot be interpreted by the Board.  See id.  Accordingly, on remand the RO/AMC should make arrangements to have the July 2005 and May 2006 graphs interpreted.  

Additionally, a review of the record reveals that some of the Veteran's relevant VA treatment records have not yet been associated with the claims file.  Specifically, the Veteran's VA treatment records indicate that he received treatment for hearing loss on October 30, 2007, and that audiological testing was performed at that time; however, to date, the results of such testing have not been associated with the Veteran's claims file.  Accordingly, on remand the RO/AMC should make arrangements to obtain the results of the October 2007 VA audiogram, as well as a complete copy of any recent VA treatment records, to include the results of any further audiological testing.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2).  In this regard, the Board notes that the most recent VA treatment records on file are dated in November 2007. 

Further, the Board finds that, on remand, the Veteran should be afforded a new VA audiological examination to determine the current severity of his bilateral hearing loss and to determine the etiology of his tinnitus.  The Board acknowledges that the Veteran was provided with a VA examination in February 2008; however, this examination report is now three years old and does not contemplate any recent treatment or the Veteran's recent contentions regarding the current severity of his symptomatology.  In this regard, the Board notes that, in his June 2009 substantive appeal, the Veteran reported that his hearing loss worsens every day.  As such, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent, and severity of his bilateral hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (stating that a medical opinion is considered adequate where it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one"); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  In this regard, the Board points out that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  As such, the VA examiner should be requested to comment on the functional effects the Veteran experiences as a result of his bilateral hearing loss. 

Moreover, with regard to his tinnitus claim, the Board notes that the February 2008 VA examination report does not address whether the Veteran's currently diagnosed tinnitus was caused or is aggravated by his service-connected bilateral hearing loss.  Rather, the February 2008 VA examiner only provided an opinion as to whether the Veteran's tinnitus was directly related to his military service.  Specifically, the examiner provided the opinion that, because the Veteran reported that his tinnitus first had its onset 30 to 35 years following separation from service, his tinnitus was not caused by, or the result of, his military noise exposure.  In this regard, however, the Board notes that, in a July 2005 letter, the Veteran's private physician, Dr. G. Lee Bryant, reported that the Veteran's tinnitus may be associated with his asymmetrical sensorineural hearing loss and was possibly related to Meniere's disease.  Additionally, in an August 2005 letter, Dr. Bryant provided the opinion that the etiology of the Veteran's asymmetrical sensorineural hearing loss and tinnitus was most likely a recent episode of labyrinthitis.  As such, because the February 2008 VA examiner failed to acknowledge or discuss the other medical evidence of record regarding the etiology of the Veteran's tinnitus, and failed to provide an opinion as to whether the Veteran's tinnitus is causally related to or aggravated by his service-connected bilateral hearing loss, the examination report is not adequate for rating purposes, and this matter must be remanded.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (stating that a thorough and contemporaneous medical examination is one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination or get a medical opinion when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); 38 C.F.R. § 4.2 (2010) (if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).   

Finally, the Board finds that, on remand, the Veteran should be provided with notice of the information and evidence necessary to substantiate his claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In this regard, the Board notes that the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) impose specific notice requirements on VA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Specifically, VA must provide the Veteran with notice of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accord with 38 C.F.R. § 3.159(b)(1) (2010) and Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), and provide notice of the information or evidence needed to establish a disability rating and effective date for the claim on appeal, as outlined in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, however, to date, the Veteran has not been provided with proper notice under the VCAA regarding his claim for service connection for tinnitus.  Specifically, while the RO provided him with notice of the evidence necessary to substantiate a claim for service connection for tinnitus on a direct basis in an August 2007 letter, to date, the RO has not provided him with notice regarding the evidence necessary to substantiate a claim for service connection for tinnitus on a secondary basis.  As such, on remand, the Veteran should be notified of the information and evidence not of record that is necessary to substantiate his tinnitus claim on a secondary basis.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter informing him about the information and evidence not of record (1) that is necessary to substantiate the claim for service connection for tinnitus as secondary to his service-connected bilateral hearing loss; (2) that VA will seek to obtain; and (3) that he is expected to provide.  

2.  Make arrangements to obtain any recent treatment records regarding the Veteran's bilateral hearing loss and tinnitus, to include the results of all audiological testing done at the Nashville, Tennessee, VA Medical Center, from November 2007 to present, as well as the results of audiometric testing conducted on October 30, 2007.  

3.  Then, schedule the Veteran for a VA audiological examination to assess the current severity of his bilateral hearing loss.  The examiner should be provided with and review the Veteran's claims folder in conjunction with the examination.  

Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  The examiner should specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for both ears.  

The examiner should also interpret the July 5, 2005, private audiometer graphs, and the May 17, 2006, VA audiometer graphs.  The examiner should specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for both ears.  

The examiner should also specifically comment on the effects of the Veteran's hearing loss on his occupational functioning and daily activities.  

Additionally, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed tinnitus had its clinical onset during active service or is related to an in-service disease, event, or injury, including his in-service exposure to weapon noise.  In providing this opinion, the examiner should acknowledge and discuss the Veteran's reports that his only significant noise exposure was during service, with no post-service occupational or recreational noise exposure, and the fact that service-connection is already in effect for his bilateral hearing loss based on his in-service noise exposure.    

If the examiner's response to the above question is negative, then the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed tinnitus was caused by his service-connected bilateral hearing loss.  In offering this assessment, the examiner must acknowledge and discuss Dr. Bryant's July 2005 opinion that the Veteran's tinnitus may be associated with his asymmetrical sensorineural hearing loss and was possibly related to Meniere's disease; and Dr. Bryant's August 2005 opinion that the etiology of the Veteran's asymmetrical hearing loss and unilateral tinnitus was most likely a recent episode of labyrinthitis.  The examiner should also acknowledge and discuss the lay statements of record regarding the onset of the Veteran's tinnitus symptomatology and the continuation of those symptoms.  

If the examiner's response as to causation is negative, then the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed tinnitus has been aggravated by his service-connected bilateral hearing loss.  In this special context, the Board notes that "aggravation" has occurred when it has been medically determined that the Veteran's tinnitus has undergone an identifiable permanent increase in severity that was proximately due to his service-connected bilateral hearing loss.  In providing this opinion, the examiner should state whether there is any medical literature showing that tinnitus is aggravated by bilateral hearing loss.    

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.    

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.

5.  Finally, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal are not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

